DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 11/9/2020 is acknowledged.   Claims 1-124 and 128 have been canceled.   Claims 125 and 132 have been amended.   Claims 125-127, 129-139 are pending and discussed in this Office action.  All of the amendment and arguments have been thoroughly reviewed and considered.  
Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The rejection under 35 USC 101 directed to the claims 125-127 and 129-139 are withdrawn in view of Applicant’s amendment and arguments and further in light of Subject Matter Eligibility guidelines.   The prior art rejection under 35 USC 103 directed to the claims 125-127 and 129-131 as being unpatentable over Moon et al in view of Chatterjee et al is withdrawn in view of Applicant’s amendment. 
New Grounds of Rejections
THE NEW GROUNDS OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 125-139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 125-131 are indefinite in the claim 125 at the recitation of “wherein one or more of the two to eleven markers are selected from ankyrin repeat domain 33B (ANKRD33B), leucine-rich repeat-containing protein 4 (LRRC4), protein phosphatase 2 regulatory subunit (PPP2R5C), and zinc finger protein 568 (ZNF568), wherein at least one of the two to eleven markers is ANKRD33B, PPP2R5C, and ZNF568” because the metes and bounds of the limitation is unclear. The claim limitation appears to be redundant in the sense that the scope of the recited markers can be the same.  For example the one or more limitation in reference to the “at least two..”, wherein at least one” may be interpreted as the first marker being ANKRD33B and the second marker being ANKRD33B or the first marker being PPP2R5C and the second marker being PPP2R5C and etc.  The limitation further appears to suggest that all 11 markers could be one and the same.  As such, the claim limitation is ambiguous and a clear interpretation of Applicant’s intent cannot be ascertained.

 
Conclusion
6.	No claims are allowed.  However, the claims have not been rejected under prior art because no prior art was found teaching of suggesting analysis of ANKRD33B, PPP2R5C, and ZNF568 methylation levels in a sample of a human individual having or suspected of having colorectal cancer.    
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637